Citation Nr: 1756992	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously remanded by the Board in October 2010 and September 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.  

In September 2006, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2008, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2010 Joint Motion for Remand (JMR) requested that the Court vacate the Board's decision and remanded the case for readjudication in compliance with the directives specified.  A May 2010 Order granted the JMR.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in an April 2017 rating decision.  In certain instances, bifurcation and separate adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  The April 2017 rating decision's denial of entitlement to a TDIU constitutes the permissible bifurcation and adjudication of the TDIU claim separate from the service connection claim under Roebuck, Holland, and Locklear.  To date, no appeal has been taken from that separate adjudication.     
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertensive vascular disease had its onset during his active service, that the hypertensive vascular disease may be presumed to have been related to his active service, that the hypertensive vascular disease is otherwise etiologically related to an in-service injury, event or disease or that the hypertensive vascular disease is proximately due to, caused by, or aggravated by his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertensive vascular disease have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for Hypertensive Vascular Disease

The Veteran contends that he has hypertensive vascular disease that is directly related to his active service or secondary to his service-connected disabilities.  Specifically, the Veteran contends that his blood pressure increased during service and that his high blood pressure is a result of physical limitations caused by his service-connected disabilities.  See VA Form 9 received July 2002.

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The evidence of record shows that the Veteran has a current diagnosis of hypertension.  See January 2005 VA examination.   Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records do not show a diagnosis of hypertension or include blood pressure readings consistent with hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  However, they do confirm the Veteran's statements that he had elevated blood pressure readings during his active service.  For example, in November 1985 he had a reading of 142/84; in January 1986 he had a reading of 134/89; in January 1986 he a reading of 145/79; in February 1986 he had a reading of 148/80; and in March 1986 he a reading of 144/88.  Such readings meet the criteria for prehypertension, which is defined as moderately increased blood pressure with systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).  Even though the Veteran's service treatment records do not demonstrate a diagnosis of hypertension during active service or within one year of service, the Board finds that there is evidence of an in-service injury in the form of elevated blood pressure, and the issue remaining for consideration as to direct service connection is whether the Veteran's current hypertensive vascular disease is etiologically related to the in-service high blood pressure readings.    

With respect to a nexus between the current disability and the in-service elevated blood pressure readings, the only competent medical opinion of record is the November 2010 opinion, which weighs against the Veteran's claim.  The Veteran was provided a VA examination in November 2010.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran has been treated for hypertension since 1992.  The VA examiner further noted that the Veteran's blood pressure upon examination was 164/100, 168/94 and 172/100.  The November 2010 VA examiner opined that it is less likely as not that the Veteran's hypertension is related to his active service.  As rationale, the November 2010 VA examiner stated that the Veteran displayed isolated elevated blood pressure readings during service and that isolated blood pressure readings that are marginally elevated are not necessarily indicative of hypertension.  The VA examiner further noted that the Veteran's hypertension did not begin until a number years until after his military service.  

The only evidence indicating an association between the current hypertensive vascular disease and active duty are the Veteran's own assertions.  The Veteran contends that his service treatment records reflect increased blood pressure readings during service, which demonstrate he had hypertensive vascular disease during service.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of hypertensive vascular disease is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current hypertensive vascular disease had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of hypertensive vascular disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current hypertensive vascular disease is related to active service.  Moreover, such a finding is not supported by the record.  Specifically, the November 2010 VA examiner explained that even though the Veteran's service treatment records reveal marginally elevated blood pressure readings, these were isolated incidents and not necessarily indicative of hypertension. 

The Board has also considered whether the Veteran is entitled to service connection for hypertensive vascular disease as a "chronic disease."  See 38 C.F.R. § 3.303 (b).   Hypertensive vascular disease is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with hypertensive vascular disease in 1992, six years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with hypertensive vascular disease or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  

The Board also considered whether the Veteran's current hypertensive vascular disease is secondary to his service-connected disabilities.

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

With regard to service connection for hypertensive vascular disease as secondary to the Veteran's service-connected disabilities, the Board has considered the Veteran's contentions.  However, as noted above, the Veteran has not alleged, and the record does not otherwise show, that he has medical education, training, or experience.  Accordingly, the Veteran is considered a lay witness.  38 C.F.R. § 3.159 (a).  The likely etiology of hypertensive vascular disease is a complex medical issue that does not lend itself to lay observations.  Therefore, the assertions from the Veteran attributing his hypertensive vascular disease to his service-connected disabilities are not considered competent, and are not probative on the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Therefore, to determine whether the Veteran's service-connected disabilities caused or aggravated his hypertensive vascular disease, the Board turns to the competent medial evidence of record, which in this case is comprised of the October 2017 VA opinion.

The October 2017 VA examiner reviewed the Veteran's record.  Upon consideration of the Veteran's record, the October 2017 VA examiner opined that the Veteran's hypertensive vascular disease was less likely than not caused by, proximately due or aggravated by his service-connected disabilities.  As rationale, the VA examiner stated that hypertensive vascular disease is known to be caused by a long history of uncontrolled high blood pressure and a nexus between the Veteran's service-connected disabilities and his hypertensive vascular disease cannot be provided.  The VA examiner further stated that hypertensive vascular disease is known to be aggravated by diet such as high salt intake, weight and alcohol consumption.  Additionally, the VA examiner stated the objective medical evidence does not suggest that the Veteran's service-connected disabilities aggravate his hypertensive vascular disease.  

The Board finds the October 2017 VA examiner's opinion to be probative as to a possible etiological link between the Veteran's hypertensive vascular disease and his service-connected disabilities.  The October 2017 VA examiner reviewed the record and provided an appropriate rationale for the opinions given that are factually accurate, articulated and reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board accepts the VA examiner's opinion as probative evidence that it is less likely than not that the Veteran's hypertensive vascular disease is proximately due to, caused by, or aggravated by his service-connected disabilities.  

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current hypertensive vascular disease and his active service, nor is the Veteran's hypertensive vascular disease proximately due, or chronically aggravated by his service-connected disabilities.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected disabilities, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


